Citation Nr: 0318347	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972 and from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD and assigned a 50 percent disabling rating effective 
September 1998.

Service connection for tinnitus was granted in a March 2003 
rating decision.  Thus, the matter is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The evidence of record does not support a finding of 
total occupational and social impairment due to the veteran's 
service-connected PTSD.

3.  The veteran remains gainfully employed.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent disabling for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, Part 4, including § 4.130, Diagnostic Code 9411 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims 


Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thislaw redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), and 
supplemental statement of the case (SSOC) together has 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in August 
2002, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate his 
claim and informed him what evidence VA had already obtained 
at that time.  The veteran was asked to identify all VA and 
private health care providers who had records pertinent to 
his claim and to complete releases for each such provider.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in August 2002 essentially complied with the recent 
holding of Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has almost expired and the 
veteran's representative did not point to any outstanding 
evidence in their July 2003 Brief, it is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA and private evidence identified by 
the veteran.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided VA examinations in March 1999 and 
October 2002.  The Board finds the examinations are adequate 
for evaluating the veteran's current level of impairment. 
38 C.F.R. § 4.70.  In addition, as the October 2002 VA 
examination is less than a year old, a reexamination is not 
needed to verify whether there has been an improvement in the 
veteran's PTSD or a material change in disability. 38 C.F.R. 
§ 3.327(a)

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In an April 1999 rating 
decision, the veteran was granted service connection for PTSD 
and a 50 percent disability rating was assigned from 
September 1998.  That decision was based on evidence that 
included service medical records, the veteran's DD-214, and 
VA examinations dated in 1978 and 1999.  The veteran 
disagreed with the 50 percent rating and initiated the 
instant appeal.  As the veteran is appealing the original 
assignment of a 50 percent disability evaluation following an 
award of service connection for PTSD, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In an October 2002 rating decision, the veteran's PTSD was 
increased to 70 percent disabling retroactive to the original 
grant of service connection effective September 1998.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; VA examinations dated in May 1978, August 1998, 
March 1999, and October 2002; a January 1999 Psychological 
Report from S.B., Ph.D.; and a September 1998 clinical record 
from Chico Vet Center.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on this claim.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 70 percent disabling.  A 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
PTSD, more closely approximates the criteria for the 
currently assigned 70 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.   In this regard, the veteran was first diagnosed with 
PTSD in 1998.  A clinical record from Chico Vet Center dated 
in September 1998, contains the initial PTSD diagnosis.  The 
veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 45, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition of the 
American Psychiatric Association (DSM-IV), is indicative of 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. § 4.130.  
The Readjustment Counselor indicated the veteran's impairment 
severely affected his ability to maintain employment.

A Psychological Report from S.B., Ph.D., dated in January 
1999 reveals the veteran was working for the school district 
doing warehouse work.   The veteran's appearance was 
generally neat and clean.  He spoke clearly and in a normal 
voice.  There was no evidence of obsessive thoughts or 
excessive preoccupations.  The veteran was a good historian 
for long-term events, but did show some problems with recent 
memory. While he described some flashbacks and intrusive 
thoughts, there was no evidence of hallucination and/or 
delusions.  The veteran was oriented to time, place, and 
person.  He did have some concentration problems.  The 
veteran was diagnosed with PTSD and some dysthymic 
depression.  He was assigned a GAF score of 45, revealing the 
presence of serious symptoms.  

While the Readjustment Counselor from Chico Vet Center 
indicated the veteran's impairment severely affected his 
ability to maintain employment, upon VA examination in March 
1999, the veteran indicated that he had worked in a warehouse 
for the last 10 years, which was "well-suited to him."   
During the March 1999 VA examination the veteran reported he 
lived with his wife and daughter.  Upon mental status 
examination, the veteran appeared his stated age and was 
dressed casually.  The rate, volume, and tone of the 
veteran's speech were normal.  The veteran was goal-directed.  
There was no loosening of association or flight of ideation.  
The veteran denied hallucinations.  He was not delusional.  
He did report some intrusive thoughts and feelings of 
helplessness.  Judgment and insight were fair.  The veteran 
was well oriented to time, person, place, and purpose.  
Short-term and long-term memory was grossly intact.  The 
veteran was assigned a GAF of 50, which is also indicative of 
serious symptoms. Id.

Finally, upon VA examination in October 2002, the veteran was 
still working in the warehouse.  He indicated that one of the 
reasons he liked his job, was because he often got to work 
alone.  He did admit to having difficulty motivating himself 
to go to work.  The veteran was still married and living with 
his wife and daughter.  The veteran was neatly groomed.  
While depressed, his speech was normal.  There was no 
loosening of association or flight of ideation.  The veteran 
denied hallucinations and he was not delusional.  The veteran 
denied any active suicidal ideation.  Insight and judgment 
were deemed fair.  The veteran was oriented times three.  
Short-term and long-term memory was intact.  Again, the 
veteran was assigned a GAF of 45, indicative of serious 
symptoms.

In the instant case, based on aforementioned evidence, 
despite the veteran's contentions that he is entitled to a 
higher rating, the objective evidence of record does not 
support his arguments.  The veteran has stated that he 
suffers from short and long term memory loss; however, this 
was not objectively confirmed upon VA examination in 1999 or 
2002.  In their July 2003 Brief, the veteran's representative 
contended the veteran suffered from fleeting episodes of 
suicidal ideation and outbursts of anger, which was a 
"drastic interference with employment and warrants a total 
compensable evaluation."  First, the Board finds there is no 
evidence of record, which supports any suicidal ideation.  
Second, the veteran has not presented any evidence, which 
supports a finding of unemployability due to his PTSD.  In 
fact, the evidence of record reveals the veteran was employed 
by the same warehouse for over 10 years, a job that he felt 
suited him and he liked.
 
While a 70 percent rating is appropriate, a 100 percent 
disability evaluation is not warranted.  There has been no 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity during the entire period from the initial 
assignment of a disability rating to the present time. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 


App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating in excess of 70 percent 
disabling for PTSD, is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

